Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 13-22 of A. Padilla-Acevedo et al., US 17/156,786 (Jan. 25, 2021) are pending, under examination.  Claims 13 and 14 are rejected.  Claims 15-17 are objectionable.  Claims 18-22 are in condition for allowance.  

Claim Objections

Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1)/(2) over V. Banzi et al., US 5,917,072 (1999) (“Banzi”)

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by V. Banzi et al., US 5,917,072 (1999) (“Banzi”).  Banzi discloses a catalytic component for the (co)polymerization of alpha olefins characterized in that it comprises one or more .  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Banzi at col. 8, lines 10-35.  The catalyst of Banzi Example 1 clearly meets each and every limitation of claim 13 and 14 compound (8a), where R4 and R5 are H.  

Subject Matter Free of the Art of Record

Claims 15-22 are considered free of the prior art of record and considered to meet the requirements of § 112.  The closest prior art of record is considered to be compound Example 1 of V. Banzi et al., US 5,917,072 (1999) (“Banzi”) as discussed above.  Instant claims 15-22 are not obvious pursuant to 35 U.S.C. § 103 because Banzi does not provide sufficient motivation to one of ordinary skill to modify the compound of Banzi Example 1 so as to provide an instantly claimed compound. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  With respect to compound (9a) of instant claims 18 and 19, Banzi discloses that X of formula (I) may be “hydrocarbyl”, which would include the methyl groups of instant compound (9a); therefore Banzi formula (I) encompasses instantly claimed compound (9a).   Banzi at col. 1, lines 40-61.  However, Banzi discloses that X = Cl is most preferred (col. 1, line 60-61) and all of Banzi’s example compounds are dichlorides (X = Cl).  See compounds 1-19 at Banzi col. 2-3.  Banzi’s disclosure does not provide examples “hydrocarbyl” or a further discussion of hydrocarbyl.  As such, Banzi does not provide sufficient motivation to one of ordinary skill in the art to modify the compound of Banzi Example 1 by replacing both chlorine atoms with two hydrocarbyl groups, wherein both replacement hydrocarbyl groups are methyl.  

The instant claims have been compared to the claims of US 10,988,497 regarding double patenting; particularly compared with Markush formulae (8) and (9) of claims 1-3 of US 10,988,497.  For reasons similar to those discussed above, the instant claims directed to narrower subgenera than those disclosed in the patent are not considered obvious over claims 1-3 of US 10,988,497 and no double patenting rejection is made.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622